UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21399 The Aegis Funds (Exact name of registrant as specified in charter) 6862 Elm Street, Suite 830, McLean, VA 22101 (Address of principal executive offices) (Zip code) Scott L. Barbee 6862 Elm Street, Suite 830, McLean, VA 22101 (Name and address of agent for service) (703) 528-7788 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period:June 30, 2015 Item 1. Reports to Stockholders. AEGIS Value Fund Class A (AVFAX) Class I (AVALX) SEMI-ANNUAL REPORT June 30, 2015 Shareholders’ Letter August 6, 2015 To the Shareholders of the Aegis Funds: We are pleased to present the Aegis Value Fund’s Semi Annual Report for the six months ending June 30, 2015. If at any time you would like further information about the Fund, please go to our website at www.aegisfunds.com for a more detailed look at our market commentary and the Fund’s performance record. We will briefly review the objective and strategy of the Fund. The Aegis Value Fund seeks to achieve long-term, capital appreciation. Our strategy is to invest in a well-researched portfolio of small-cap equities trading at a fraction of their intrinsic worth. We believe the equity markets are often inefficient, and we employ a contrarian, company-focused approach, selecting each stock individually on its own merit. We purchase shares in companies when we judge share prices to be significantly undervalued relative to our assessment of fundamental value, focusing on stocks trading at low price-to-book or price-to- future cash flow ratios, segments of the market where academic research shows historical returns have significantly outpaced the overall market. We often invest in companies when they are misunderstood, out of favor, or neglected, and generally hold these companies until share prices reach our estimate of intrinsic value. 1 Performance Annualized Three Month Year- to-Date One Year Three Year Five Year Ten Year Since I Share Inception Since A Share Inception Class I shares (AVALX) – at NAV (Inception 5/15/98) 8.45% 2.82% -25.91% 6.02% 9.68% 5.17% 9.39% NA Class A shares (AVFAX) – at NAV (Inception 2/26/14) 8.39% 2.67% -26.08% NA NA NA NA -18.55% Class A shares (AVFAX) – with Load 4.35% -1.18% -28.85% NA NA NA NA -20.84% Russell 2000 Value Index -1.20% 0.76% 0.78% 15.50% 14.81% 6.87% 7.99% 3.87% S&P 500 Index 0.28% 1.23% 7.42% 17.31% 17.34% 7.89% 5.63% 10.92% Performance data quoted represents past performance. Past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please call 800-528-3780 to obtain performance data current to the most recent month-end. The Aegis Value Fund Class I and Class A have an annualized gross expense ratio of 1.47% and 1.79%, respectively per the Fund’s most recent Prospectus. The Aegis Value Fund Class I and Class A’s net annualized expense ratio, after fee waivers, is 1.46%, and 1.75%, respectively. The Advisor has contractually agreed to waive fees for the Fund through 4/30/2016. Performance data for the AVFAX shares reflect the Class A maximum sales charge of 3.75%. Performance data shown for the Class A-at NAV does not reflect the deduction of the sales load or fee. If reflected, the load or fee would reduce the performance quoted. Aegis Value Fund Class I Class A Net Assets $154.1 Million $0.2 Million NAV / Share Net Expense Ratio* % % Management Fee % % Distribution Fee (12b-1) None % Redemption Fee None None Income & capital gain distributions None None * Expense ratios above are as of December 31, 2014, the Funds’ prior fiscal year end, as reported in the Funds’ current prospectus. Expense ratios reported for other periods in the financial highlights of this report for the Funds’ six months ended June 30, 2015 may differ due to the inclusion of acquired fund fees and expenses in the ratios presented above. From inception of the Aegis Value Fund’s Class I shares on May 15, 1998 through June 30, 2015, the Fund Class I shares have posted a cumulative gain of 365.11%, compared to a cumulative gain of 272.95% in our primary small-cap benchmark, the Russell 2000 Value Index. During the same period, the Russell 2000 Index of small-cap stocks posted a cumulative gain of 232.48%, and the S&P 500 Index of large cap stocks posted a cumulative gain of 155.68%. 2 From inception of the Aegis Value Fund’s Class A shares on February 26, 2014 through June 30, 2015, the Fund Class A shares have posted a cumulative loss of -24.03% at net asset value, compared to a cumulative gain of 5.21% in our primary small-cap benchmark, the Russell 2000 Value Index. During the same period, the Russell 2000 Index of small-cap stocks posted a cumulative gain of 8.06%, and the S&P 500 Index of large cap stocks posted a cumulative gain of 14.90%. For the six month period ending June 30, 2015, the Fund Class I shares gained 2.82%, outperforming the Russell 2000 Value Index, which increased 0.76%. Alliance One International, the Fund’s largest position, along with McDermott International and Delta Apparel were the primary contributors to Fund performance during the first half of 2015. Leading detractors from performance during the period were investments in Paragon Offshore, Resolute Forest Products and Gulfmark Offshore. The Russell 2000 Index gained 4.75% while the S&P 500 gained 1.23% over the same period. A more in-depth review of the Funds’ performance, outlook and general market commentary can be found in the Second Quarter 2015 Manager’s Letter. For those of you who do not automatically receive our quarterly manager’s letters in the mail from your broker, they are available on our website at www.aegisfunds.com or by calling us at 800-528-3780. However, please be aware that these manager’s letters are not a part of the SEC-mandated Semi-Annual Report contained in this booklet. We thank you for your continued interest. Aegis Financial Corporation Scott L. Barbee, CFA Portfolio Manager 3 Must be preceded or accompanied by Prospectus. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Any recommendation made in this report may not be suitable for all investors. This presentation does not constitute a solicitation or offer to purchase or sell any securities. Its use in connection with any offering of Fund shares is authorized only in the case of a concurrent or prior delivery of a prospectus. Mutual fund investing involves risk. Principal loss is possible. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in small and mid-cap companies involve additional risks such as limited liquidity and greater volatility. Value stocks may fall out of favor with investors and underperform growth stocks during given periods. Russell 2000 Value Index: A market-capitalization weighted equity index maintained by the Russell Investment Group and based on the Russell 2000 Index, which measures how U.S. stocks in the equity value segment perform. Russell 2000 Index: An index of approximately 2000 of the smallest securities based on a combination of their market cap and current index membership, which measures the performance of the small-cap segment of the U.S. equity universe. S&P 500 Index: An index of 500 stocks chosen for market size, liquidity and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe. One cannot invest directly in an index. Price-to-Book: A ratio used to compare a stock’s market value to its book value. It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. Price-to-Future Cash Flow: A measure of the market’s expectations of a firm’s future financial health. Because this measure deals with cash flow, the effects of depreciation and other non-cash factors are removed. An investment cannot be made directly in an index. Fund holdings, sector allocations, and geographic allocations are subject to change and are not a recommendation to buy or sell any security. Please see the schedule of portfolio investments provided in this report for the complete listing of Fund holdings. Fund Distributor: Quasar Distributors, LLC. Quasar Distributors, LLC is affiliated with U.S. Bancorp Fund Services, LLC. 4 About Your Fund’s Expenses June 30, 2015 (Unaudited) Important Note As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption fees, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees (Class A only) and other Fund expenses. If you purchase Class A shares of the Fund you will pay an initial sales charge of 3.75% when you invest. Class I shares of the Fund charge no sales load. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period, January 1, 2015 – June 30, 2015, for the Aegis Value Fund Class I and Class A. Actual expenses The table below provides information about actual account values and actual expenses. Hypothetical example for comparison purposes The below table also provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only, and do not reflect any transactional cost, such as sales charges (loads), or redemption fees (if applicable). Therefore, the hypothetical section of the tables is useful in comparing ongoing cost only, and will not help you determine the relative total cost of owning different funds. In addition, if these transactional costs were included, your cost would have been higher. 5 Actual Hypothetical (5% annual return before expenses) Beginning Account Value 1/1/15 Ending Account Value(1) 6/30/15 Expenses Paid During Period Ending Account Value (1) 6/30/15 Expenses Paid During Period Aegis Value Fund – Class A $ Aegis Value Fund – Class I $ The actual ending account value is based on the actual total return of the Fund for the period January 1, 2015 to June 30, 2015 after actual expenses and will differ from the hypothetical ending account value which is based on the Fund’s actual expense ratio and a hypothetical annual return of 5% before expenses. Expenses are equal to the Fund’s annualized expense ratio (1.75%) multiplied by the average account value over the period, multiplied by 181/365 (to reflect the period between 1/1/2015 – 6/30/2015). Expenses are equal to the Fund’s annualized expense ratio (1.50%) multiplied by the average account value over the period, multiplied by 181/365 (to reflect the period between 1/1/2015 – 6/30/2015). Please see performance data disclosure on page 2 6 Key Statistics (Unaudited) Result of a $10,000 Investment in Aegis Value Fund – Class A (assumes investment made on February 26, 2014) Result of a $10,000 Investment in Aegis Value Fund – Class I (assumes investment made on June 30, 2005) 7 Average Annual Total Returns (Unaudited) As of June 30, 2015 Aegis Value Fund Class A (No Sales Charge) Class A (With Sales Charge)* Russell 2000 Value Index Three months 8.39% 4.35% -1.20% Six months 2.67% -1.18% 0.76% Nine months -13.00% -16.24% 10.23% Trailing 1 Year -26.08% -28.85% 0.78% Annualized since inception (February 26, 2014) -18.55% -20.84% 3.87% Class I Russell 2000 Value Index Trailing 1 Year -25.91% 0.78% Trailing 3 Year 6.02% 15.50% Trailing 5 Year 9.68% 14.81% Trailing 10 Year 5.17% 6.87% * With sales charge returns reflect the deduction of the current maximum initial sales charge of 3.75% for Class A. Returns without sales charges do not reflect the current maximum sales charges. Returns on Classes of the Aegis Value Fund and the Russell 2000 Value Index assume reinvestment of all dividends and distributions. Fund returns are after all expenses. Past performance is not predictive of future results. The returns shown do not reflect the deduction of taxes a shareholder would pay on the redemption of Fund shares or Fund distributions. As of April 30, 2015, the effective date of the most recent prospectus, the gross expense ratio for the Aegis Value Fund Class A was 1.79% and for Class I was 1.47%. As of April 30, 2015, the effective date of the most recent prospectus, the net expense ratio for the Aegis Value Fund Class A was 1.75% and for Class I was 1.46%. The Advisor has contractually agreed to waive fees for the Fund through 4/30/2016. 8 Portfolio Characteristics June 30, 2015 (Unaudited) Aegis Value Fund Industry Breakdown % of the Fund’s Net Assets Common Stock % Aerospace & Defense 0.9% Auto Components 1.5% Capital Markets 0.3% Commercial Banks 0.0% Diversified Financial Services 1.5% Electronic Equipment, Instruments & Components 1.1% Energy Equipment & Services 10.5% Food Products 1.3% Hotels, Restaurants & Leisure 3.7% Household Durables 1.3% Independent Power Producers & Energy Traders 0.7% Insurance 5.6% Machinery 5.2% Marine 0.8% Media 0.2% Metals & Mining 24.7% Oil, Gas & Consumable Fuels 6.4% Paper & Forest Products 6.4% Real Estate Management & Development 0.8% Semiconductor & Semiconductor Equipment 5.5% Textiles, Apparel & Luxury Goods 5.3% Thrifts & Mortgage Finance 0.1% Tobacco 12.5% Warrants % Oil, Gas & Consumable Fuels 0.0% Metals & Mining 0.0% Insurance 1.6% Other Assets in Excess of Liabiliies % Total Net Assets % 9 Aegis Value Fund Schedule of Portfolio Investments June 30, 2015 (Unaudited) Shares Value Common Stocks – 96.3% Consumer Discretionary – 12.0% Auto Components – 1.5% Superior Industries International, Inc. $ Hotels, Restaurants & Leisure – 3.7% Bowl America, Inc. Class A Frisch’s Restaurants, Inc. Luby’s, Inc.(1) Ruby Tuesday, Inc.(1) Household Durables – 1.3% Natuzzi S.p.A. – SP ADR(1)(2)(5) Retail Holdings N.V.(2) Media – 0.2% Ballantyne Strong Inc.(1) Textiles, Apparel & Luxury Goods – 5.3% Delta Apparel, Inc.(1)(3) Total Consumer Discretionary Consumer Staples – 13.8% Food Products – 1.3% Legumex Walker Inc.(1)(2) Tobacco – 12.5% Alliance One International, Inc.(1)(3) Total Consumer Staples Energy – 16.9% Energy Equipment & Services – 10.5% Gulfmark Offshore, Inc. – Class A McDermott International, Inc.(1)(2) Mitcham Industries, Inc.(1) Paragon Offshore PLC(2) Parker Drilling Co.(1) Rowan Companies PLC – Class A(2) The accompanying notes are an integral part of these financial statements. 10 Aegis Value Fund Schedule of Portfolio Investments June 30, 2015 (Unaudited) Shares Value Oil, Gas & Consumable Fuels – 6.4% Cloud Peak Energy, Inc.(1) $ Comstock Resources, Inc. Questerre Energy Corp. – Class A(1)(2) CAD WPX Energy Inc.(1) Total Energy Financials – 8.3% Capital Markets – 0.3% US Global Investors, Inc. – Class A Commercial Banks – 0.0% Citizens Bancshares Corp.(5) Diversified Financial Services – 1.5% California First National Bancorp Insurance – 5.6% Aspen Insurance Holdings Ltd.(2) Echelon Financial Holdings Inc.(1) White Mountains Insurance Group Ltd.(2) Real Estate Management & Development – 0.8% Public Service Properties Investments Ltd.(1)(2)(3)(5) Thrifts & Mortgage Finance – 0.1% First Federal of Northern Michigan Bancorp, Inc. Total Financials Industrials – 6.9% Aerospace & Defense – 0.9% Sypris Solutions, Inc. Machinery – 5.2% Hardinge, Inc. Tecumseh Products Co.(1)(3) The accompanying notes are an integral part of these financial statements. 11 Aegis Value Fund Schedule of Portfolio Investments June 30, 2015 (Unaudited) Shares Value Marine – 0.8% Globus Maritime Ltd.(1)(2) $ International Shipholding Corp Total Industrials Information Technology – 6.6% Electronic Equipment, Instruments & Components – 1.1% Frequency Electronics, Inc.(1) Semiconductor & Semiconductor Equipment – 5.5% Photronics, Inc.(1) Rubicon Technology, Inc.(1) Total Information Technology Materials – 31.1% Metals & Mining – 24.7% Amerigo Resources Ltd.(1)(2)(3) AuRico Gold Inc.(2) Avino Silver & Gold Mines(1)(2) CAD Coeur Mining Corp.(1) Continental Gold Inc.(1)(2) Dalradian Resources Inc.(1)(2)(5) CAD Endeavour Mining Corp.(1)(2)(5) Geodrill Ltd.(1)(2) CAD GoldQuest Mining Corp.(1) Guyana Goldfields Inc.(1)(2) Lake Shore Gold Corp.(1)(2) Nevsun Resources Ltd.(2) Olympic Steel Inc. Sulliden Mining Capital Inc.(1)(2) CAD Timmins Gold Corp.(1)(2) Universal Stainless & Alloy Products Inc.(1) The accompanying notes are an integral part of these financial statements. 12 Aegis Value Fund Schedule of Portfolio Investments June 30, 2015 (Unaudited) Shares Value Paper & Forest Products – 6.4% Mercer International, Inc.(1) $ Resolute Forest Products Inc.(1) Total Materials Utilities – 0.7% Independent Power Producers & Energy Traders – 0.7% Maxim Power Corp.(1)(2)(5) CAD Total Utilities Total Common Stocks (Cost $184,508,889) Warrants – 1.6% Energy – 0.0% Oil, Gas & Consumable Fuels – 0.0% Magnum Hunter Resourses, Corp., Exercise Price: $85.00, 04/15/2016(1)(4)(6) Total Energy Financials – 1.6% Insurance – 1.6% American International Group, Inc., Exercise Price: $45.00, 01/19/2021(1) Total Financials Materials – 0.0% Metals & Mining – 0.0% Avino Silver & Gold Mines, Warrant(1)(4)(6) Total Materials Total Warrants (Cost $821,797) Total Investments – 97.9% (Cost $185,330,686) Other Assets in Excess of Liabilities – 2.1% Net Assets – 100.0% $ The accompanying notes are an integral part of these financial statements. 13 Aegis Value Fund Schedule of Portfolio Investments June 30, 2015 (Unaudited) Non-income producing securities. Foreign security denominated in U.S. Dollars. Affiliated Company –The fund is owner of more than 5% of the outstanding voting securities. See Notes to the Financial Statements for additional information on Investments in Affiliated Companies. Security was fair valued in accordance with the policies and procedures approved by the Board of Trustees. Level 2 securities. Level 3 securities. CAD — Canadian Dollar ADR — American Depositary Receipt The securities in the portfolio have been organized by their respective GICS code. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 14 Aegis Value Fund Statement of Assets and Liabilities June 30, 2015 (Unaudited) Assets Investments in unaffiliated securities, at value (cost $136,375,851) $ Investments in affiliated securities*, at value (cost $48,954,835) Total investments in securities, at value (cost $185,330,686) $ Cash Receivable for investment securities sold Receivable for Fund shares sold Interest and dividends receivable Prepaid assets Total Assets Liabilities Accrued Trustee and chief compliance officer fees Payable for investment securities purchased Payable for distribution fees Payable for Fund shares redeemed Payable to Investment Advisor Other payables Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated undistributed net investment loss ) Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized depreciation on investments ) Net Assets $ Class A Shares Net Assets $ Authorized (Par value $0.001 per share) Outstanding Shares Net asset value, redemption price per share $ Maximum offering price per share, after sales load (96.25/100) $ ** Class I Shares Net Assets $ Authorized (Par value $0.001 per share) Outstanding Shares Net asset value per share $ * Please refer to Note 7 for additional details. ** Reflects a maximum sales charge of 3.75%. A contingent deferred sales charge (CDSC) of 1.00% may be charged on shares redeemed within two years of purchase. The accompanying notes are an integral part of these financial statements. 15 Aegis Value Fund Statement of Operations For The Six Months Ended June 30, 2015 (Unaudited) Investment Income Dividends from unaffiliated companies# $ Interest income Total investment income Expenses Investment advisory fees (Note 3) Transfer agent & custody fees Fund servicing fees Printing and postage fees Registration fees Directors & chief compliance officer fees Legal fees Insurance fees Audit fees Distribution fees – Class A (Note 4) Miscellaneous fees Gross expenses Waiver of fees (Note 3) ) Net Expenses Net Investment Loss ) Realized and unrealized gain (loss) on investments and foreign currencies: Net realized gain from: Investments in unaffiliated companies Investments in affiliated companies (Note 7) Net realized gain on investments and foreign currency transactions Change in net unrealized appreciation/depreciation on: Investments in unaffiliated companies ) Investments in affiliated companies (Note 7) Net change in unrealized appreciation/depreciation on investments and foreign currency translations Net realized and unrealized gain on investments and foreign currencies Net increase in net assets resulting from operations $ # Net of foreign tax withholding of $38,057. The accompanying notes are an integral part of these financial statements. 16 Aegis Value Fund Statements of Changes in Net Assets Six Months Ended June 30, 2015 For Year Ended December 31, 2014 (Unaudited) Operations: Net investment loss $ ) $ ) Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation/depreciation on investments (89,722,318 ) Net increase (decrease) in net assets resulting from operations (62,589,236 ) Distributions Net realized gain on investments – Class A — (42,707 ) Net realized gain on investments – Class I — (29,670,840 ) Net decrease in net assets resulting from distributions paid — (29,713,547 ) Capital share transactions* Subscriptions – Class A Subscriptions – Class I Distributions Reinvested – Class A — Distributions Reinvested – Class I — Redemptions – Class A (37,009 ) (31,444 ) Redemptions – Class I (31,530,311 ) (101,852,004 ) Net decrease in net assets resulting from capital share transactions (10,760,881 ) (40,578,167 ) Total Decrease in Net Assets (6,410,539 ) (132,880,950 ) Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment loss/(distributions in excess of net investment income) at end of period $ ) $ ) The accompanying notes are an integral part of these financial statements. 17 Aegis Value Fund Statements of Changes in Net Assets Six Months Ended June 30, 2015 For Year Ended December 31, 2014 (Unaudited) *Share information – Class A Subscriptions Distributions reinvested — Redemptions ) ) Net increase (decrease) in shares Beginning shares — Ending shares *Share information – Class I Subscriptions Distributions reinvested — Redemptions ) ) Net decrease in shares ) ) Beginning shares Ending shares The accompanying notes are an integral part of these financial statements. 18 Aegis Value Fund – Class A
